Citation Nr: 9901200	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-45 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for porphyria cutanea 
tarda.  

3.  Entitlement to service connection for multiple myeloma.  

4.  Entitlement to service connection for non-Hodgkins 
lymphoma.   

5.  Entitlement to service connection for soft tissue 
sarcoma.  

6.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to March 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Board notes that in the appellants July 1996 substantive 
appeal, he indicated that he did not wish to appear at a 
hearing.  However, in July 1996, the appellant submitted VA 
Form 21-4138, Statement in Support of Claim.  The form shows 
that at that time, the appellant requested a hearing at the 
RO before a local hearing officer.  A letter from the RO to 
the appellant, dated in August 1996, shows that at that time, 
the RO had scheduled the appellant for a hearing in October 
1996.  A notation on the letter reflects that the appellant 
failed to show.  

In a December 1998 rating action, the RO denied the 
appellants claims for entitlement to service connection for 
diabetes mellitus, entitlement to service connection for 
bilateral knee disabilities, and entitlement to service 
connection for mental stress.  There is no indication from 
the information of record that the appellant filed a Notice 
of Disagreement (NOD) in regards to any of the above issues.  
Accordingly, these issues are not before the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  There is no competent medical evidence of a current 
diagnosis of porphyria cutanea tarda.  

3.  There is no competent medical evidence of a current 
diagnosis of multiple myeloma.  

4.  There is no competent medical evidence of a current 
diagnosis of non-Hodgkins lymphoma.   

5.  There is no competent medical evidence of a current 
diagnosis of soft tissue sarcoma.  

6.  There is no competent medical evidence of a current 
diagnosis of peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellants claim for service connection for 
porphyria cutanea tarda is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3.  The appellants claim for service connection for multiple 
myeloma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).   

4.  The appellants claim for service connection for non-
Hodgkins lymphoma is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).   

5. The appellants claim for service connection for soft 
tissue sarcoma is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).   

6.  The appellants claim for service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellants service medical records are negative for any 
complaints or findings of a psychiatric disorder, porphyria 
cutanea tarda, multiple myeloma, non-Hodgkins lymphoma, soft 
tissue sarcoma, and/or peripheral neuropathy.  The 
appellants separation examination, dated in March 1969, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had any 
skin diseases, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, and/or 
nervous trouble of any sort, the appellant responded no.  
The appellant was clinically evaluated as normal for 
psychiatric purposes and he was also clinically evaluated as 
normal for neurological purposes.  The appellants skin 
and lymphatics were clinically evaluated as normal.

The appellants DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Army from August 1967 to March 1969.  The 
form also reflects that the appellants Military Occupational 
Specialty (MOS) was as a carpenter and that he received the 
Vietnam Service Medal, the National Defense Service Medal, 
the Vietnam Campaign Medal, and the Good Conduct Medal.  

Outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Loma Linda, California, from 
September 1994 to April 1995, are negative for any complaints 
or findings of PTSD, porphyria cutanea tarda, multiple 
myeloma, non-Hodgkins lymphoma, soft tissue sarcoma, and/or 
peripheral neuropathy.  The records include an Agent Orange 
Registry Code Sheet and an Agent Orange Questionnaire, both 
dated in November 1994.  The Agent Orange Questionnaire 
reflects that at that time, the appellant indicated that 
although he was not directly sprayed with Agent Orange, he 
noted that he had been in an area that had been recently 
sprayed.  The appellant further stated that during service, 
he ingested food and/or drink that might have been 
contaminated with Agent Orange.  

In November 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
stated that during his service in Vietnam, he witnessed a lot 
of death and destruction.  The appellant indicated that his 
most traumatic event was when he was assigned to burial 
detail while he was stationed in Dong Tam.  He reported that 
at that time, he had to bury hundreds of dead bodies which 
were unrecognizable because of body parts lying all over 
the place.  According to the appellant, he had to dig a 
hole and bulldoze the dead bodies into the hole.  The 
appellant noted that he poured lime on the bodies and covered 
them.  

In November 1995, the appellant submitted a PTSD 
Questionnaire.  At that time, he stated that while he was 
stationed in Dong Tam, he was assigned to burial detail.  The 
appellant indicated that he had to bury hundreds of 
causalities during the Tet offensive.  

In November 1995, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  At that time, the 
appellant noted that he had received medical treatment from a 
Dr. L.W., an eyes, ears, nose, and throat (EENT) physician, 
from November 1986 to December 1986.  A letter from the RO to 
Dr. W., dated in January 1996, shows that at that time, the 
RO requested any treatment records which pertained to the 
appellant.  The record is negative for a response from Dr. W.  

In March 1996, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was trained as a 
heavy equipment operator.  The appellant indicated that he 
went to Vietnam for 12 months.  He reported that he extended 
his Vietnam assignment for six months so that he could get a 
two month early-out.  The appellant noted that while he was 
in the military, he was a member of the 36th Engineering 
attached to the 9th Infantry Division in the area of Dong 
Tan.  According to the appellant, his duties were mostly 
guard duty, burial detail, and driving a bulldozer.  The 
appellant revealed that he had had four or five jobs since 
his separation from the military.  He stated that he had 
worked for a rag lady, picking up and delivering rags.  
The appellant indicated that he was also a carpenter and 
roofer.  According to the appellant, he had been unemployed 
for over seven to eight years, except for odd jobs of yard 
work occasionally.  

In regards to the appellants in-service stressors, the 
appellant reported that there was no one direct incident 
while he was in Vietnam.  The appellant noted that during 
service, he was assigned to guard duty on convoys and burial 
detail.  According to the appellant, he never saw the actual 
bodies but he noted that he saw a lot of the body bags.  The 
appellant reported that he saw the children and that on 
occasion, the trucks in the convoys would run over their 
bodies.  He indicated that at present, he would wake up in 
the middle of the night shaking and sweating from nightmares.  
The appellant stated that he would isolate himself, staying 
in a room for three to four hours at a time.  According to 
the appellant, he feared that he would hurt somebody and that 
he was losing his mind.  The appellant reported that as a 
result of his Vietnam experience, he had bad memories and 
occasional flashbacks, and he also suffered from insomnia.  
He stated that he made efforts to avoid thinking about his 
experiences and that he also avoided war movies, people, and 
crowds.  According to the appellant, he had not had any 
relationships because he was unable to express love or 
affection.  The appellant noted that he was hypervigilant, 
angry, irritable, and occasionally jumpy.  

Upon mental status evaluation, the appellant was oriented 
times three.  He was mildly depressed with a history of 
suicidal ideation, but with no current plans.  The 
appellants memory was poor for recent and remote events.  He 
recalled two out of three objects after five minutes and he 
did not know who the president was before President Clinton.  
There was no evidence of any overt psychotic manifestations.  
The appellants insight and judgment were fair.  The 
diagnoses included the following: (Axis I) dysthymia, (Axis 
IV) severity of psychosocial stressors, 3, and (Axis V) a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner stated that the appellant had much of the 
symptomatology described by a combat veteran, but there was 
little in the way of stressors.  It was the examiners 
opinion that the appellant did not meet the criteria for 
PTSD.  

In August 1996, the RO received the appellants personnel 
records.  The records show that the appellants MOS was as a 
carpenter.  


II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

To summarize, the appellant contends, in essence, that while 
he was stationed in Vietnam, he was assigned to guard duty on 
convoys and burial detail.  He maintains that he had to bury 
hundreds of bodies.  According to the appellant, as a result 
of his Vietnam experience, he currently suffers from PTSD.  
The appellant further contends that during service, he was 
exposed to Agent Orange.  He states that as a result of the 
Agent Orange exposure, he developed porphyria cutanea tarda, 
multiple myeloma, non-Hodgkins lymphoma, soft tissue 
sarcoma, and peripheral neuropathy.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he 
currently suffers from PTSD and that as a result of Agent 
Orange exposure during service, he developed porphyria 
cutanea tarda, multiple myeloma, non-Hodgkins lymphoma, soft 
tissue sarcoma, and peripheral neuropathy, is not competent 
evidence.  

In regards to the appellants claim for service connection 
for PTSD, there is no competent medical evidence showing a 
current medical diagnosis of PTSD, nor has it been reported 
that such evidence exists so as to give rise to a duty under 
38 U.S.C.A. § 5103(a).  The appellants service medical 
records are negative for any complaints or findings of any 
psychiatric disorder.  The appellants separation 
examination, dated in March 1969, shows that at that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, and/or nervous trouble of any sort, the appellant 
responded no.  The appellant was also clinically 
evaluated as normal for psychiatric purposes.  In 
addition, outpatient and inpatient treatment records from the 
Loma Linda VAMC are negative for any complaints or findings 
of PTSD.  Moreover, in March 1996, the appellant underwent a 
VA examination.  At that time, the appellant was diagnosed 
with dysthymia.  The examiner stated that it was his opinion 
that the appellant did not meet the criteria for PTSD.  
According to the examiner, although the appellant had much of 
the symptomatology described by a combat veteran, there was 
little in the way of stressors.  Because the appellant has 
not presented competent medical evidence of the current 
existence of PTSD, this claim must be denied as not well 
grounded.  In the absence of proof of a disability, there can 
be no valid claim.  Caluza, 7 Vet. App. 498; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Here, the question as to whether the 
appellant currently has PTSD necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of PTSD, the claim must be denied 
as not well grounded.  

In regards to the appellants claims of entitlement to 
service connection for porphyria cutanea tarda, multiple 
myeloma, non-Hodgkins lymphoma, soft tissue sarcoma, and 
peripheral neuropathy, the Board once again observes that 
there is no competent medical evidence showing current 
medical diagnoses of porphyria cutanea tarda, multiple 
myeloma, non-Hodgkins lymphoma, soft tissue sarcoma, and/or 
peripheral neuropathy.  As stated above, the appellant, in 
essence, contends that as a result of exposure to Agent 
Orange, he developed porphyria cutanea tarda, multiple 
myeloma, non-Hodgkins lymphoma, soft tissue sarcoma, and 
peripheral neuropathy.  In the appellants November 1994 
Agent Orange Questionnaire, the appellant indicated that 
although he was not directly sprayed with Agent Orange, he 
noted that he had been in an area that had been recently 
sprayed.  The appellant further stated that during service, 
he ingested food and/or drink that might have been 
contaminated with Agent Orange.  However, the Board notes 
that the appellants service medical records are negative for 
any complaints or findings of porphyria cutanea tarda, 
multiple myeloma, non-Hodgkins lymphoma, soft tissue 
sarcoma, and/or peripheral neuropathy.  In addition, the 
appellants March 1969 separation examination shows that at 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any skin 
diseases, the appellant responded no.  The appellant was 
also clinically evaluated as normal for neurological 
purposes and the appellants skin and lymphatics were 
clinically evaluated as normal.  Moreover, the outpatient 
and inpatient treatment records from the Loma Linda VAMC, are 
negative for any complaints or findings of porphyria cutanea 
tarda, multiple myeloma, non-Hodgkins lymphoma, soft tissue 
sarcoma, and/or peripheral neuropathy. 

In light of the above, because the appellant has not 
presented competent medical evidence of the current existence 
of porphyria cutanea tarda, multiple myeloma, non-Hodgkins 
lymphoma, soft tissue sarcoma, and/or peripheral neuropathy, 
these claims must be denied as not well grounded.  As 
previously stated, in the absence of proof of a disability, 
there can be no valid claim.  Caluza, 7 Vet. App. 498; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Here, the question as to 
whether the appellant currently has porphyria cutanea tarda, 
multiple myeloma, non-Hodgkins lymphoma, soft tissue 
sarcoma, and/or peripheral neuropathy, necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing current diagnoses of porphyria cutanea tarda, 
multiple myeloma, non-Hodgkins lymphoma, soft tissue 
sarcoma, and peripheral neuropathy, these claims must be 
denied as not well grounded.

In regards to the appellants claim of entitlement to service 
connection for PTSD, the Board recognizes that this claim is 
being disposed of in a manner that differs from that used by 
the RO.  The RO denied the appellants claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis.  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Likewise, the Board 
finds that the RO has advised the appellant of the evidence 
necessary to establish a well grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).




ORDER

1.  Entitlement to service connection for PTSD is denied.   

2.  Entitlement to service connection for porphyria cutanea 
tarda is denied.   

3.  Entitlement to service connection for multiple myeloma is 
denied.  

4.  Entitlement to service connection for non-Hodgkins 
lymphoma is denied.   

5.  Entitlement to service connection for soft tissue sarcoma 
is denied.  

6.  Entitlement to service connection for peripheral 
neuropathy is denied.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
